UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1002



In Re:   JERRY WILLIAMS,

                                                              Debtor.



CHRYSLER FINANCIAL; SONIC CHRYSLER-PLYMOUTH-
JEEP, LLC, d/b/a Lake Norman Chrysler Plymouth
Jeep,

                                             Creditors - Appellants,

           versus


W. JOSEPH BURNS, Trustee,

                                                 Trustee - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-01-944-1, BK-01-50277)


Submitted:   June 19, 2003                   Decided:   June 24, 2003


Before NIEMEYER and KING, Circuit Judges.*




     *
       The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d).
Affirmed by unpublished per curiam opinion.


Franklin Drake, SMITH, DEBNAM, NARRON, WYCHE, STORY & MYERS,
L.L.P., Raleigh, North Carolina; Kiah T. Ford, IV, PARKER, POE,
ADAMS & BERNSTEIN, L.L.P., Charlotte, North Carolina, for
Appellants. William J. Burns, BURNS & ARNEKE, L.L.P., Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       Chrysler Financial and Sonic Chrysler-Plymouth-Jeep, LLC,

doing     business     as      Lake   Norman    Chrysler     Plymouth   Jeep,

(“Appellants”) appeal from the district court’s order affirming the

bankruptcy court’s order denying their motion for relief from the

automatic stay in bankruptcy after finding that Appellants had not

perfected their lien in the Debtor’s vehicle within twenty days and

therefore the lien was avoidable under 11 U.S.C. § 547(c)(3)(B)

(2000).     This court reviews the judgment of a district court

sitting in review of a bankruptcy court de novo, applying the same

standards of review that were applied in the district court.               See

Three Sisters Partners, L.L.C. v. Harden (In re Shangra-La, Inc.),

167 F.3d 843, 847 (4th Cir. 1999).             Our review of the record and

the bankruptcy court’s opinion discloses no reversible error.

Accordingly, we grant Appellee’s motion to amend his brief and

affirm on the reasoning of the bankruptcy court. Chrysler Financial

v. Burns, CA-01-944-1 (M.D.N.C. Nov. 20, 2002).              We dispense with

oral    argument     because    the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                     AFFIRMED




                                        3